CONNOR, J.
Conceding without deciding that the instructions of the court to the jury at the trial of this action, which the defendant assigns as error on her appeal to this Court, are correct as general propositions of law, and are applicable to the facts as shown by the evidence for the State, we must hold that there was error in the failure of the court to instruct the jury as to the law applicable to the facts as shown by the evidence for the defendant. C. S., 564. If the facts with respect to the homicide are as shown by the evidence for the defendant, and the jury shall so find, the defendant was not required to retreat before she could invoke her right to kill her assailant in defense of her own life, or in protection of her own body from great harm. See S. v. Thornton, ante, 413. When an attack is made with a murderous intent, the person attacked is under no obligation to fly, but may stand his ground and kill his adversary, if need be. S. v. Glenn, 198 N. C., 79, 150 S. E., 663. This principle is so well settled in the law of homicide in this State that no citation of authority in its support is necessary. See S. v. Bryson, 200 N. C., 50, 156 S. E., 143; S. v. Dills, 196 N. C., 457, 146 S. E., 1; S. v. Gaddy, 166 N. C., 341, 81 S. E., 608; S. v. Blevins, 138 N. C., 668, 50 S. E., 763.
*423As the defendant is entitled to a new trial for error in the failure of the court to instruct the jury as required by the statute (C. S., 564), we shall not discuss other assignments of error on this appeal. These assignments of error tend to sustain the contention of the defendant that her conviction of murder in the second degree in this action was the result of the failure of the court to give her the protection of well settled principles of law at her trial.
The defendant is entitled to a new trial. It is so ordered.
New trial.